DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
It is appreciated that TD is filed regarding to the double patenting rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,  6-8, 12-13, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pendleton et al. (hereinafter Pendleton) US Patent no.: 9258195 in view of Zhang et al. (Zhang) US 2016/0080202 
In regard to claim 1, Pendleton disclose A method comprising:
generating, by a computing device, a first graphical user interface comprising a first graphical element for a first aggregate representing a first plurality of servers, a second graphical element for a second aggregate representing a second plurality of servers, (Fig. 1, Fig. 2-6 col. 3, line 4-17, col. 6, line 65- col. 8, line 19, col. 12, line 32-54, displaying by the visualization system a graph visualization of components in the network on a GUI, site nodes 52 and each site node represents component nodes and each component node can be server) and a graphical indicator that is indicative of a status of communications between the first aggregate and the second aggregate; (Fig. 1, Fig. 2-6 col. 3, line 4-17, col. 6, line 65- col. 8, line 19, col. 12, line 32-54, visual indicators can be used to represent the status between the nodes)
outputting, by the computing device, the first graphical user interface for display at a display device; (Fig. 1, Fig. 2-6 col. 3, line 4-49, col. 6, line 65- col. 8, line 19, col. 16, line 57-col. 17, line 30, generating the graph visualization of the network on the GUI of the system)
in response to receiving an indication of a user input at the first graphical user interface, the user input indicating selection of the graphical indicator, (Fig. 2-6, col. 3, line 4-col. 4, line 35, col. 6, line 65- col. 8, line 19, col. 9, line 22-49, col. 16, line 57-col. 17, line 30, user select the status indicator related to the node on the GUI) 
 generating, by the computing device, a second graphical user interface comprising a plurality of status blocks (Fig. 2-6, col. 6, 84, line 65- col. 8, line 19, col. 9, line 22-49, col, 10, line 27-50 the user interface is dynamically updated responsive to the user input and displaying list of diagnoses) 
But Pendleton fail to explicitly disclose “the second graphical user interface comprising the plurality of status blocks for each different pair of servers from the first of servers and the second plurality of servers, each different pair of servers including a server of the first plurality of servers and a server of the second plurality of servers, wherein each status block of the plurality of status blocks indicates a status of communications between the corresponding, different pair of servers; and outputting the second graphical user interface for display at the display device.”
Zhang disclose the second graphical user interface comprising the plurality of status blocks for each different pair of servers from the first of servers and the second plurality of servers, each different pair of servers including a server of the first plurality of servers and a server of the second plurality of servers, (Fig. 7, [0017] [0038]-[0045] [0057]-[0067] matrix representation of pairwise cost information between the nodes in different clusters, each cell represents pairwise nodes in all clusters including nodes in the same and different clusters of the network) wherein each status block of the plurality of status blocks indicates a status of communications between the corresponding, different pair of servers; (Fig. 7, [0017] [0032]-[0033]  [0038]-[0045] [0057]-[0068] matrix representation of pairwise cost information, which include latency measured, failure, etc. information) and 
outputting, by the computing device,  the second graphical user interface for display at the display device. (Fig. 7, [0032]-[0034] [0038]-[0045] [0062] graph representations of the each nodes from the inter-cluster)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s method of network visualization into Pendleton’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s displaying detailed status information of the nodes between the different clusters would help to provide more detailed status information display into Pendleton’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed status information of the nodes between the different clusters would help to provide more insight to the network topology displayed.
In regard to claim 2, Pendleton and Zhang disclose The method of claim 1, the rejection is incorporated herein.
But Pendleton fail to explicitly disclose “wherein each status block of the plurality of status blocks indicates the status of communications between the corresponding different pair of servers based on result data for communication probes generated by a source agent, for the server of the first plurality of servers, that issues the communication probes to a destination agent for the server of the second plurality of servers.”
Zhang disclose wherein each status block of the plurality of status blocks indicates the status of communications between the corresponding, different pair of servers; (Fig. 7, [0017] [0032]-[0033]  [0038]-[0045] [0057]-[0068] matrix representation of pairwise cost information, which include latency measured, failure, etc. information between the each nodes between the different clusters) based on result data for communication probes generated by a source agent, for the server of the first plurality of servers, that issues the communication probes to a destination agent for the server of the second plurality of servers.  (Fig. 6, 7, [0017] [0032]-[0033] [0038]-[0045] [0055]-[0065] matrix representation of pairwise cost information, which include latency measured, failure, etc. information between the each nodes between the different clusters based on the cost calculation from the source to the destination node)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s method of network visualization into Pendleton’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s displaying detailed status information of the nodes between the different clusters would help to provide more detailed status information display into Pendleton’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed status information of the nodes between the different clusters would help to provide more insight to the network topology displayed.
In regard to claim 6, Pendleton and Zhang disclose The method of claim 1, the rejection is incorporated herein.
But Pendleton fail to explicitly disclose “wherein the plurality of status blocks is arranged in a grid of rows and columns.”
Zhang disclose wherein the plurality of status blocks is arranged in a grid of rows and columns. (Fig. 7, [062]-[0065] matrix is arranged with rows and columns) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kulkarni‘s method of network visualization into Zhang and Pendleton’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kulkarni’s displaying detailed status information of the nodes would help to provide more detailed status information display into Zhang and Pendleton’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed status information would help to provide more insight to the network topology displayed.
In regard to claim 7, Pendleton and Zhang disclose The method of claim 1, the rejection is incorporated herein.
Pendleton disclose wherein the second graphical user interface includes an identifier for the first aggregate and an identifier for the second aggregate. (Fig. 3-6, col. 6, line 65- col. 8, line 19, col. 12, line 32-54, site ID are identified and displayed on the user interface)
In regard to claim 8, Pendleton and Zhang disclose The method of claim 1, the rejection is incorporated herein.
Pendleton disclose wherein the first graphical user interface comprises a third graphical element for a third aggregate representing a third plurality of servers, and a graphical indicator that is indicative of a status of communications between the first aggregate and the third aggregate. (Fig. 1, Fig. 2-6 col. 3, line 4-17, col. 6, line 65- col. 8, line 19, col. 12, line 32-54, displaying by the visualization system a graph visualization of components in the network on a GUI, site nodes 52 and each site node 1-N represents component nodes and each component node can be server, visual indicators can be used to represent the status between the nodes 1-N)
In regard to claims 12, 13, 17-18, claims 12, 13, 17-18 are controller claims corresponding to the method claims 1-2, 7-8, above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-2, 7-8.
In regard to claim 20, claim 20 is a medium claim corresponding to the method claim 1, above and, therefore, are rejected for the same reasons set forth in the rejections of claim 1.


Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pendleton et al. (hereinafter Pendleton) US Patent no.: 9258195 and Zhang et al. (Zhang) US 2016/0080202 as applied to claim 1, further in view of Kulkarni et al. (hereinafter Kulkarni) US [2016/0011925]
In regard to claim 4, Pendleton and Zhang disclose The method of claim 1, the rejection is incorporated herein.
Pendleton fail to explicitly disclose “wherein the selected status block indicates the status of communications between the corresponding, different pair of servers;”
Zhang disclose the selected status block indicates the status of communications between the corresponding, different pair of servers; (Fig. 6, 7, [0017] [0032]-[0033] [0038]-[0045] [0055]-[0065] matrix representation of pairwise cost information, which include latency measured, failure, etc. information between the each nodes between the different clusters based on the cost calculation from the source to the destination node)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s method of network visualization into Pendleton’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s displaying detailed status information of the nodes between the different clusters would help to provide more detailed status information display into Pendleton’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed status information of the nodes between the different clusters would help to provide more insight to the network topology displayed.
But Pendleton and Zhang fail to explicitly disclose “further comprising: receiving, by the computing device, an indication of a user input at the second graphical user interface, the user input indicating selection of a selected status block of the plurality of status blocks, in response to receiving the indication of a user input at the second graphical user interface, outputting a third graphical user interface with an identifier for an agent of the corresponding server of the first plurality of servers and an identifier for an agent of the corresponding server of the second plurality of servers.”
Kulkarni disclose further comprising: receiving, by the computing device, an indication of a user input at the second graphical user interface, (Fig. 5, [0051][0052] matric cell can be clicked on) the user input indicating selection of a selected status block of the plurality of status blocks, (Fig. 5, [0051][0052] matric cell can be clicked on, user clicked the cell block) wherein the selected status block indicates the status of communications between a corresponding server of the first plurality of servers and a corresponding server of the second plurality of servers; (Fig. 5, 6, [0019][0020] [0054]-[0058][0066][0067] [0073]-[0079] servers or routers affected are identified with color status which are determined based on the messages received from one aggregate switch to another) in response to receiving the indication of a user input at the second graphical user interface, (Fig. 5, [0051][0052] matric cell can be clicked on, user clicked the cell block) outputting a third graphical user interface with an identifier for an agent of the corresponding server of the first plurality of servers and an identifier for an agent of the corresponding server of the second plurality of servers. ([0045][0046][0051]-[0053] [0082] Fig. 5, reveal and pinpoint time series information with respective network elements on the metric which can be in a form of a graph, displayed in a pane, etc. network element identifier can be retrieved and displayed accordingly which is a well-known way to present information as with the skill of the people in the art)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kulkarni‘s method of network visualization into Zhang and Pendleton’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kulkarni’s displaying detailed status information of the nodes would help to provide more detailed status information display into Zhang and Pendleton’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed status information would help to provide more insight to the network topology displayed.
In regard to claim 15, claims 15 is a controller claim corresponding to the method claim 4 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 4.
Claims 5, 9-10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Pendleton et al. (hereinafter Pendleton) US Patent no.: 9258195 and Zhang et al. (Zhang) US 2016/0080202 as applied to claim 1, further in view of Oliveira et al. (hereinafter Oliveira) US Patent no.: 9729414 
In regard to claim 5, Pendleton and Zhang disclose The method of claim 1, the rejection is incorporated herein.
But Pendleton and Zhang fail to explicitly disclose “further comprising: receiving, by the computing device, an indication of a user input at the second graphical user interface, the user input indicating selection of a selected status block of the plurality of status blocks, wherein the selected status block indicates the status of communications between a corresponding server of the first plurality of servers and a corresponding server of the second plurality of servers; in response to receiving the indication of a user input at the second graphical user interface, outputting a third graphical user interface that displays a latency value for a latency between the corresponding server of the first plurality of servers and the corresponding server of the second plurality of servers.”
Kulkarni disclose further comprising: receiving, by the computing device, an indication of a user input at the second graphical user interface, (Fig. 5, [0051][0052] matric cell can be clicked on) the user input indicating selection of a selected status block of the plurality of status blocks, (Fig. 5, [0051][0052] matric cell can be clicked on, user clicked the cell block) wherein the selected status block indicates the status of communications between a corresponding server of the first plurality of servers and a corresponding server of the second plurality of servers; (Fig. 5, 6, [0019][0020] [0054]-[0058][0066][0067] [0073]-[0079] servers or routers affected are identified with color status which are determined based on the messages received from one aggregate switch to another)
in response to receiving the indication of a user input at the second graphical user interface, (Fig. 5, [0051][0052] matric cell can be clicked on, user clicked the cell block) outputting a third graphical user interface ([0045][0046][0051]-[0053] [0082] Fig. 5, reveal and pinpoint time series information with respective network elements on the metric which can be in a form of a graph, displayed in a pane, etc.)
But Kulkarni and Zhang fail to explicitly disclose “that displays a latency value for a latency between the corresponding server of the first plurality of servers and the corresponding server of the second plurality of servers.”
Oliveira disclose that displays a latency value for a latency between the corresponding server of the first plurality of servers and the corresponding server of the second plurality of servers (col. 9, line 44-67, etc.  report can indicate delay/loss problem during a certain period of time between the source and destination) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Oliveira‘s method of network visualization into Zhang and Pendleton’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Oliveira’s displaying detailed status information of the nodes would help to provide more detailed status information display into Zhang and Pendleton’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed delay/loss status information would help to provide more insight to the network topology displayed.
In regard to claim 9, Pendleton and Zhang disclose The method of claim 1, the rejection is incorporated herein.
But Pendleton and Zhang fail to explicitly disclose “further comprising: receiving result data for probes issued by each server of the first plurality of servers to each server of the second plurality of servers, wherein generating the first graphical user interface comprises generating the first graphical user interface based at least on the result data.”
Oliveira disclose further comprising: receiving result data for probes issued by each server of the first plurality of servers to each server of the second plurality of servers, (Fig. 8-9-10-11, col. 22, line 29-col. 24, line 31, feed data through multiple AS, and identify the status (availability) of each access point through the probed data) wherein generating the first graphical user interface comprises generating the first graphical user interface based at least on the result data.” (Fig. 8-10, 12-15, col. 22, line 29-col. 23, line 5, col. 24, line 33-col. 27, line 24, display the respective status of each access point on the user interface based on the probe tests performed by the agents to the AS and the path selected by the user from the source to the destination) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Oliveira‘s method of network visualization into Zhang and Pendleton’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Oliveira’s displaying detailed status information of the nodes based on the probe result data would help to provide more detailed status information display into Zhang and Pendleton’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed status information based on the probe result data would help to provide more insight to the network topology displayed.
In regard to claim 10, Pendleton and Zhang disclose The method of claim 1, the rejection is incorporated herein.
But Pendleton and Zhang fail to explicitly disclose “wherein the graphical indicator comprises an arrow at least partially rendered in a color that is indicative of the status of communications between the first aggregate and the second aggregate.”
Oliveira disclose wherein the graphical indicator comprises an arrow at least partially rendered in a color that is indicative of the status of communications between the first aggregate and the second aggregate. (Fig. 6, col. 20, line 26-65, screen shot of the metric with arrowhead shapes and lines representing the topology and color visual indicator can be provided for each node)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Oliveira‘s method of network visualization into Zhang and Pendleton’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Oliveira’s displaying detailed status information of the nodes using shape and color would help to provide more detailed status information display into Zhang and Pendleton’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using shape and color to display detailed status information would help to provide more insight to the network topology displayed.
In regard to claims 16, 19, claims 16, 19 are controller claims corresponding to the method claims 5, 9, above and, therefore, are rejected for the same reasons set forth in the rejections of claims 5, 9.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Pendleton et al. (hereinafter Pendleton) US Patent no.: 9258195 and Zhang et al. (Zhang) US 2016/0080202 as applied to claim 1, further in view of Kulshreshtha et al. (hereinafter Kulshreshtha) US Pub. No:  US 2016/0359592 
In regard to claim 11, Pendleton and Zhang disclose The method of claim 1, the rejection is incorporated herein.
Pendleton disclose outputting a third graphical user interface that displays respective values; (Fig. 1, Fig. 2-6 col. 3, line 4-17, col. 6, line 65- col. 8, line 19, col. 12, line 32-54, displaying visual indicators which can be used to represent the status between the nodes)
But Pendleton and Zhang fail to explicitly disclose “the respective values for one or more of an average latency, a minimum latency, and a maximum latency for communications between the first plurality of servers and the second plurality of servers.”
Kulshreshtha disclose outputting a third graphical user interface that displays respective values for one or more of an average latency, a minimum latency, and a maximum latency for communications between the first plurality of servers and the second plurality of servers.  ([0031]-[0033] [0041]-[0044] [0049] statistical latency values (mean latency, median latency, etc.) are between the displayed) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kulshreshtha‘s method of detecting network anomalies into Zhang and Pendleton’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kulshreshtha’s displaying detailed anomalies information between the pair of nodes would help to provide more detailed status information display into Zhang and Pendleton’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying detailed anomalies information between the pair of nodes would help to provide more insight to the network topology displayed.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-13, 15-20 filed on 1/10/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20090249213 A1	October 1, 2009		Murase et al.
User interface providing information system topology presentation
Murase disclose a user interface includes a graphical topological representation of an information system. Information is collected regarding connections between switches, storage nodes and computer nodes in the information system. Any sub networks in the system are identified based on the collected information and classified as LANs or SANs. Connections between the various components are determined, and a layout of any identified LANs, computer nodes, SANs, and storage nodes is established for generating the topological representation in the user interface…see abstract. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143